Citation Nr: 1829345	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  07-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression; and if so, whether the criteria for service connection are met.  

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus; and if so, whether the criteria for service connection are met.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a back and lumbar spine disorder.  The Veteran appealed this determination.  During the course of his appeal, he moved.  Jurisdiction over this matter consequently was transferred to the RO in Cleveland, Ohio.  This matter also comes before the Board on appeal from a September 2013 rating decision of the VA RO in Cleveland, Ohio, which denied reopening the claims for PTSD and tinnitus, and service connection for bilateral hearing loss. 

The Veteran initially requested a personal hearing at the RO.  However, in February 2008, he withdrew his request for a hearing.  

In December 2010, the Board remanded the claim of service connection for a lumbar spine disability for additional development.  The Board denied the claim in November 2012.  The Veteran appealed this determination.  The United States Court of Appeals for Veterans Claims (Court) issued an Order in February 2014 that granted a contemporaneous Joint Motion for Remand (JMR).  The JMR called for the Board's decision to be vacated and this matter to be remanded back to the Board.  

In correspondence attached to his November 2017 formal appeal, the Veteran's attorney noted that although the Veteran filed a separate claim for disability compensation for a back condition, as contemplated by 38 U.S.C. §1151, he was limiting his appeal and arguments to his currently diagnosed back condition.  As such, the Board finds that there is no §1151 eligibility issue related to the Veteran's back disability currently on appeal.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disorder, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in June 1992, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder on the basis that there was no evidence of psychosis or neurosis which has its inception while the Veteran was on active duty; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the June 1992 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  In a rating decision dated in in February 2006, the RO denied the Veteran's claim for service connection for tinnitus on the basis that the evidence failed to show that the disability was incurred in active service or within the presumptive period following discharge from service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

4.  Evidence received since the February 2006 RO decision is cumulative and redundant of evidence already of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

5.  The preponderance of the evidence fails to establish that the Veteran's current bilateral hearing loss disability is the result of a disease or injury during his active duty service.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The February 2006 rating decision denying service connection tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has not been submitted; the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C. §§ 1111, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence
Acquired Psychiatric Disorder

The Veteran's claim for service connection for an acquired psychiatric disorder was denied in a June 1992 rating decision.  The RO determined that there was no evidence of psychosis or neurosis which has its inception while the Veteran was on active duty.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The June 1992 decision thereby became final. 

Since that final decision, the Board finds that the Veteran submitted new and material evidence.  Specifically, the Veteran submitted a statement in January 2013 in which he wrote that he was threatened with physical violence by his commanding officers and also experienced physical violence during his active duty.  See January 2013 Statement.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's acquired psychiatric disorder began in service, and the Board will reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

Tinnitus

The Veteran's claim for service connection for tinnitus was denied in a February 2006 rating decision.  The RO determined that service connection could not be granted because the evidence failed to show that the disability was incurred in active service or within the presumptive period following discharge from service. The Veteran did not appeal this decision or submit new evidence within one year of the denial for the issue of tinnitus.  The February 2006 decision, with respect to service connection for tinnitus, thereby became final. 

Since that final decision, the Board finds that the Veteran has not submitted new and material evidence.  The Board finds that the evidence submitted does not show that Veteran's tinnitus was incurred in active service or within the presumptive period following discharge from service.  The evidence submitted merely reiterates that the Veteran's tinnitus began in 1997, over 6 years after his active service ended.  Thus, the Board will decline to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

II. Service Connection

Hearing Loss

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With respect to the first element of service connection, a current diagnosis, the Veteran underwent a VA examination in September 2013, at which time he was diagnosed with bilateral sensorineural hearing loss for VA purposes.  Thus, the current disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was electrical/mechanic equipment repairman during service, and he asserts he was exposed to loud noise.   Specifically, during his September 2013 VA examination, the Veteran reported he was exposed loud machinery and the firing of guns (with the use of hearing protection) during service.  Thus, the Board finds that the record contains credible evidence of in-service noise exposure. See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second element for service connection.

As to the third element of service connection, it must be determined whether the Veteran's current bilateral hearing loss is related to service.

The Veteran's service treatment records include an audiogram at the time of induction dated July 1989, the results of which were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
10
LEFT
10
5
0
5
5

The Veteran's June 1991 separation audiogram, reflected the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
15
LEFT
10
5
-5
5
10


Both audiograms showed hearing within normal limits.  As there is no competent evidence of a hearing loss disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection. 

A VA examination was conducted in January 2006.  The results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
35
LEFT
25
25
20
25
30

The examiner noted that puretone testing revealed normal hearing through 3000 Hz and mild sensorineural hearing loss at 4000 Hz in both ears.  Speech discrimination was noted to be symmetrical and excellent at 96%.  At the time of this examination the Veteran did not meet the requirements for hearing loss for VA purposes.  

A VA examination was conducted in September 2013.  The results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
25
35
LEFT
30
30
30
25
35


The examiner noted that puretone testing revealed sensorineural hearing loss from 500 to 4000 Hz in both ears.  Speech discrimination was noted to be symmetrical and excellent at 96%.  At the time of this examination the Veteran met the requirements for hearing loss for VA purposes.  

The Veteran reported that he had difficulty hearing and stated that the situations that caused the greatest difficulty in hearing were television, restaurants, and alarm clocks.  He further reported that he was exposed loud machinery and the firing of guns (with the use of hearing protection) during service.  The Veteran also reported some occupational noise exposure post-service, as he performed maintenance work, but was unemployed at the time of the examination.  

Upon review of the claims file and the results of the audiometric testing she performed, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure.  The examiner explained that she came to her conclusion because the Veteran had normal hearing at separation, with no decline compared to his enlistment, and also there was no evidence of hearing loss in service treatment records.

The only other evidence that purports to link the Veteran's current hearing to his military service consists of the Veteran's lay statements.  The Veteran can certainly describe what he experiences, such as a loss of hearing acuity.  However, this is not competent evidence as to the etiology of the Veteran's audiological disabilities, as providing such an opinion require medical expertise in the cause of hearing loss in the context of in-service noise exposure with delayed onset of symptoms.  The Veteran has not shown himself to have such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(1) (2017).

Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD and depression has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has not been received, the application to reopen is denied.

Entitlement to service connection for bilateral hearing loss is denied.





REMAND

Upon review of the record, the Board finds that the remaining issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

The record reflects that pertinent medical records are outstanding.  Specifically, the Veteran reported in November 2017 correspondence that he sought treatment from a private physician who diagnosed him with a lumbar sprain and deteriorating discs at L4-S1 in 1991.  Because such records, if obtained, could bear on the outcome of the claims remaining on appeal, efforts must be made to procure them.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  As the most recent examiner, who provided the December 2017 etiology opinion, did not have the records to review, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

With regard to the Veteran's acquired psychiatric disorder claim, the Board notes that although the stressors underlying the Veteran's acquired psychiatric disorder claim include an in-service personal assault, the AOJ did not provide the Veteran with VCAA notice specific to personal assault as required by 38 C.F.R. § 3.304(f)(5).  The Veteran submitted a statement in January 2013 in which he wrote that he was threatened with physical violence by his commanding officers and also experienced physical violence during his active duty.  See January 2013 Statement.  Accordingly, the AOJ should send the Veteran and his representative the required notice regarding a claim for PTSD based on personal assault, to include a VA Form 21-0781a, Statement in Support of Claim.

Additionally, the Board notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for an acquired psychiatric disorder.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has a current diagnosis of depression, has asserted that this condition began in service, and has provided lay evidence that the condition has continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinion is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.  Specifically, ask the Veteran to provide releases for relevant records of treatment in 1991, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  Provide the Veteran notice regarding PTSD claims based on personal assault and request that he complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault. 

Then perform any additional necessary development to obtain and review any new evidence identified in the Veteran's response to this form.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lumbar spine disability.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the current lumbar spine disability had its onset in or is related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of lumbar spine complaints during service.  

In rendering the opinion, the examiner should also specifically take into account the medical literature submitted in November 2017.  

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After completing the notice and development in instructions number one and two, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and depression.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a current acquired psychiatric disorder, to include PTSD and depression, which is related to service?

If a diagnosis of PTSD is warranted, the examiner is to note and address any credible behavioral markers in service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the any newly obtained evidence pursuant to the PTSD assault development discussed above.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals	

Department of Veterans Affairs


